CROCKETT, Chief Justice
(concurring in part, dissenting in part) :
I concur with the main opinion in all respects relating to the affirmance of the judgment and particularly with the ruling that there is no merit to the defendant’s contention that he was improperly denied a jury trial as to the main issues. Supportive of this is the fact that neither in the colloquy between the court and counsel in the proceedings connected with the commencement of the trial, nor at any time during the trial, did defendant’s counsel state any objection to proceeding to a trial by the court, nor in fact even so much as mention the subject of a jury trial, but proceeded with a plenary presentation of the evidence and determination of the is*135sues by the court. For the same reason, I am unable to agree that it is proper to remand this case for trial on the issue as damages for Mr. James Christensen’s personal injuries.
When plaintiff’s counsel at the commencement of the proceedings, and before any evidence was presented, made a motion to amend the complaint to include damages for Mr. Christensen’s injuries, Mr. Midgley, appearing in the interest of the defendant, Henry Cordova, stated that he objected to the amendment, but he made no mention whatsoever concerning the failure to have a jury. As to the amendment, the following colloquy is pertinent:
Mr. Christian (for plaintiff): * * * As to Mr. James Christensen we will move at this time to amend our complaint to make a claim for bodily injuries, claiming the sum of $232.50 as medical specials; $252 lost income; and $3,500 general damages.
Mr. Midgley: Now we object to that, your honor, because the time for amending the complaint and asking for an entirely new cause of action, that is long since past, and it would be prejudicial to this defendant.
The court: I will take that under advisement.
# * * * * *
Mr. Christian: I think it is not prejudicial to this defendant. I think that those who have retained Mr. Midgley to represent this defendant have been aware of what our claims have been all along. They have requested and obtained an independent medical examination on both of these people. They have been supplied with all medical reports ... all hospital and medical bills, and they know and have known that we would assert our claim for bodily injury. (All emphasis added.)
It is significant that Mr. Midgley did not dispute, and so far as I am aware does not dispute, the emphasized portion of the statement just quoted. His objection to the amendment because “it would be prejudicial to this defendant” is rendered impotent by the universally recognized rule that the ground of an objection must be stated so the court and the opponent will know what is relied upon. If Mr. Midgley intended to contend that the allowance of the proposed amendment at that late time deprived him of a jury trial on that issue, fairness requires that he should have so stated or be deemed to have waived it.
I certainly agree if counsel had at that time indicated any reason why the defendant would be prejudiced or taken advantage of by allowing the amendment, and had made a request for a continuance, the request should have been granted. But he did not do so, and there is no indication that he was in any way misled, or prevented from presenting any evidence he desired, *136nor that there was or is any other evidence to be considered on the matter. All he was entitled to was a fair opportunity to meet that issue. See Morris v. Russell, 120 Utah 545, 236 P.2d 451 and Taylor v. Royle Corp., 1 Utah 2d 175, 264 P.2d 279.
It is my view that the issues having been presented, tried and determined, apparently upon all of the evidence available for that purpose, they should now be concluded and the entire judgment including the $232.-50 medical expenses as special damages and $750 general damages for Mr. Christensen’s injuries should be sustained.